DETAILED ACTION
Claims 45-64 are presented for examination.
Claims 45, 49, 52, and 61 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 09/17/2021 have been fully considered but they are not persuasive. 
The Applicant argues:
(1)	Chen fails to disclose or suggest all of the elements of the present claims. For example, Chen does not disclose or suggest, at least, “...performing the hidden node detection measurement of a hidden node that is not visible to the first serving network element, in the determined resources; and transmitting the hidden node detection measurement results to a second serving network element, wherein the hidden node detection measurement results comprise information indicating whether the hidden node detection measurement of the hidden node exceeds a given threshold,” as recited in 
The Examiner respectfully disagrees with these arguments.

As per the first argument,
As indicated in the previous rejection and below, Chen discloses performing the hidden node detection measurement of a hidden node that is not visible to the first serving network element, in the determined resources [fig. 9, paragraphs 0092, 0096, 0111, 0116, performing the hidden node detection measurement of a hidden node that is not visible to the first serving network element, in the determined resources (interference seen by a UE may originate from hidden nodes from other operators; allow UE 901 to measure interference that would capture hidden node interference from hidden WiFi base station 905, not visible to base stations 900, 903, and 904)]; transmitting the hidden node detection measurement results to a second serving network element [fig. 8, paragraphs 0009, 0070, 0101, transmitting the hidden node detection measurement results to a second serving network element (UE transmits a measurement report (to its serving base station) based at least in part on the determination that the reference signal is present)].
Chen discloses weights may be added to the interference measurements to provide some intelligence to the interference measurements [paragraph 0083]. Chen does not explicitly discloses wherein the hidden node detection measurement results comprise information indicating whether the hidden node detection measurement of the hidden node exceeds a given threshold.
paragraphs 0079, 0081, 0083, 0095, wherein the hidden node detection measurement results (hidden node detection; interfering cells are detected) comprise information indicating whether the hidden node detection measurement of the hidden node exceeds a given threshold (hidden node transmissions outside of the LBT/CCA threshold)].

Regarding hidden node detection measurement results comprise information, Chen discloses in paragraph 0083.
[0083] Interference may be measured when a CCA failure occurs. Because the eNB, such as eNB 601 detects a CCA failure, it will not transmit. Thus, it may listen and measure interference from the neighboring base stations. In additional aspects, weights may be added to the interference to provide some intelligence to the interference measurements. The weights may accommodate for the variability of interference signals that may arise through failed and successful CCAs of the neighboring base stations. The weights may include information from the served UEs, such as UE 600, that identifies how the UE sees interference over multiple transmission subframes. Thus, if the interference probability information from the UE indicates that it experiences a higher percentage of interference from a neighboring eNB in another MNO, e.g., UE 600 seeing interference from eNB 602, the information may be used to modify the interfering signals from eNB 602 that are detected by eNB 601. Because eNB 602 is a further distance from eNB 601 than it is from UE 600, the measured or detected interference may be lower than that seen by UE 600. Therefore, eNB 601 may weight the detected interference using that interference probability information received from UE 600, perhaps in a measurement report or other uplink control signaling, in order to better reflect the actual interference that UE 600 more probably will see from eNB 602.


 discloses UE to measure interference that would capture hidden node interference from hidden WiFi base station 905, not visible to base stations 900, 903, and 904 across the time and frequency of a subframe (resources).

Regarding wherein the hidden node detection measurement results comprise information indicating whether the hidden node detection measurement of the hidden node exceeds a given threshold, Novlan discloses in paragraph 0079, 0081, 0083, and 0095.

[0079] In certain embodiments, a UE measures a subframe when making CSI or RRM measurements on a serving cell (such as target cell) or a potential serving cell of an unlicensed (such as LAA) carrier. In one embodiment, for example ON duration case (such as type 1), a UE measures a subframe when a serving or target cell is transmitting one or more signals in the subframe for measuring the CSI at predetermined (or configurable) locations including CRS, CSI-RS, DRS, and/or LAA preamble signals. …. In yet another embodiment, for example OFF duration with interference (such as type 3) at least one cell other than the serving or target cell is transmitting one or more signals that reflect ON duration interference (such as hidden node transmissions outside of the LBT/CCA threshold) or indicate a current set of contending nodes that are not transmitting during the ON duration due to the LBT protocol.

[0081] In certain embodiments, a CSI/IM measurement is differentiated between the type 2 (such as OFF duration with blank) and the type 3 (such as OFF duration with interference) states based on one or more measurement thresholds. For example a threshold in terms of measured power over a configured measurement bandwidth (such as CSI-RS/IMR resources and/or full bandwidth) is used to differentiate measurements of different types. These measurement thresholds are configured by higher layers or fixed for a given measurement type. 

[0083] In certain embodiments, multiple CSI/IM measurements are averaged across multiple time instances in order to improve accuracy and if a UE is configured or supports multiple subframes averaging, the measurement threshold is additionally used to refine a set of measurements that is considered for the purpose of averaging. …. In such embodiments, measurement thresholds are separately configured for different measurement types of subframe sets, while a single measurement threshold is also applied to one or more measurement types or subframe sets. 

[0095] …. Similarly, interference measurements additionally need to be differentiated depending on the network state as aforementioned. For example, a UE may not report an interference measurement if it is determined that the resources(s) utilized for the measurement, are outside of an ongoing transmission burst from the eNB. In such embodiments, mechanisms for the network to indicate resources for the CSI measurement as well as reporting conditions (such as measurement thresholds) are possible solutions to accommodate opportunistic channel access and dynamic interference levels.

In other words, Novlan discloses hidden node transmissions/measurements that are outside/exceeds a threshold.

Therefore, given that Chen discloses UE would be able to measure interference at more points (hidden node detection measurement) and wherein the hidden node detection measurement results comprise information/weights, and Novlan discloses hidden node transmissions/measurements that are outside/exceeds a threshold, then the combination of Chen and Novlan clearly discloses wherein the hidden node detection measurement results comprise information indicating whether the hidden node detection measurement of the hidden node exceeds a given threshold.

Regarding the rejection of claims 49, 52, and 61, claims 49, 52, and 61recite the same limitations as set forth in claim 45, the response to claim 45 is also applicable to claims 49, 52, and 61, and thus please refer to the response to claim 45 above.

Regarding the dependent claims 46-48, 50-51, 53-60, and 62-64, Applicant has not made specific arguments pertaining to why the cited references do not teach the recited claims. Without such arguments, the Examiner cannot respond and is not persuaded by such argument.

In view of above, it is clear that the system/methods of the cited art disclose the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (hereinafter Chen), U.S. Publication No. 2015/0172950, in view of Novlan et al., (hereinafter Novlan), U.S. Publication No. 2016/0135148.

As per claim 45, Chen discloses a method [paragraph 0009, a method], performed by a user equipment [fig. 9, paragraphs 0009, 0042, user equipment (e.g., UE 901)], for detecting a hidden node in licensed assisted access [paragraphs 0024, 0040, 0044, 0054, 0092, 0096, 0111, detecting a hidden node in licensed assisted access (using LTE concurrently in licensed and unlicensed spectrum; allow UE 901 to measure interference that would capture hidden node interference)], comprising: 
determining resources for hidden node detection measurement [fig. 5A, 5B, 8,  paragraphs 0035, 0067, 0092, 0098, 0118, determining resources for hidden node detection measurement (base station generates control signaling for one or more of its served UEs)]; 
determining, for a subframe in which resources for the hidden node detection measurement are located, whether a first serving network element occupies a respective operating channel or not [fig. 5B, 8, paragraphs 0099, 0100, 0111, 0120, determining, for a subframe in which resources for the hidden node detection measurement are located (UE determines whether a reference signal available for channel state information measurement is present in a subframe), whether a first serving network element occupies a respective operating channel or not (UE may listen for and detect CUBS transmissions on an unlicensed spectrum that is part of the contention-based shared spectrum)]; 
in case it is determined that the first serving network element is occupying the operating channel [paragraphs 0091, 0111]: 
performing the hidden node detection measurement of a hidden node that is not visible to the first serving network element, in the determined resources [fig. 9, paragraphs 0092, 0096, 0111, 0116, performing the hidden node detection measurement of a hidden node that is not visible to the first serving network element, in the determined resources (interference seen by a UE may originate from hidden nodes from other operators; allow UE 901 to measure interference that would capture hidden node interference from hidden WiFi base station 905, not visible to base stations 900, 903, and 904)]; and
transmitting the hidden node detection measurement results to a second serving network element [fig. 8, paragraphs 0009, 0070, 0101, transmitting the hidden node detection measurement results to a second serving network element (UE transmits a measurement report (to its serving base station) based at least in part on the determination that the reference signal is present)].
Chen discloses weights may be added to the interference measurements to provide some intelligence to the interference measurements [paragraph 0083]. Chen does not explicitly discloses wherein the hidden node detection measurement results comprise information indicating whether the hidden node detection measurement of the hidden node exceeds a given threshold.
However, Novlan teaches wherein the hidden node detection measurement results comprise information indicating whether the hidden node detection measurement of the hidden node exceeds a given threshold [paragraphs 0079, 0081, 0083, 0095, wherein the hidden node detection measurement results (hidden node detection; interfering cells are detected) comprise information indicating whether the hidden node detection measurement of the hidden node exceeds a given threshold (hidden node transmissions outside of the LBT/CCA threshold)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Chen by including a transmission number that is successive to or not successive to the packet received in advance as taught by Novlan because it would provide the Chen’s method Novlan, paragraph 0112].

As per claim 46, Chen discloses the method according to claim 45, 
wherein the first serving network element corresponds to a first cell on an unlicensed carrier, and the second serving network element corresponds to a second cell on a licensed carrier [fig. 1, paragraphs 0038, 0040, 0046, 0049, 0111, wherein the first serving network element corresponds to a first cell on an unlicensed carrier, and the second serving network element corresponds to a second cell on a licensed carrier (Each of the base station 105 sites may provide communication coverage for a respective geographic area 110; uses a licensed spectrum and needs to relieve some of the traffic and/or signaling congestion to the unlicensed spectrum)].

As per claim 47, Chen discloses the method according to claim 45, 
wherein, when the first serving network element is not occupying the channel, hidden node measurements are not performed or reported [paragraph 0103, wherein, when the first serving network element is not occupying the channel, hidden node measurements are not performed or reported (if the reference signals are not available (e.g., if CUBS is not transmitted for a frame), the interference measurement may be omitted)].

As per claim 48, Chen discloses the method according to claim 45, 
fig. 5A, 5B, 8,  paragraphs 0035, 0067, 0092, 0098, 0118, wherein the first serving network element's channel occupancy is determined based on downlink scheduling (base station generates control signaling for one or more of its served UEs)], wherein reception of a downlink control information on a physical downlink control channel indicates that the serving network element is occupying the operating channel [paragraphs 0056, 0118, wherein reception of a downlink control information on a physical downlink control channel indicates that the serving network element is occupying the operating channel (control information may be for the physical downlink control channel (PDCCH))].

As per claim 49, Chen discloses a method [paragraph 0009, a method], performed by a base station or a network element, for detecting a hidden node in licensed assisted access [paragraphs 0024, 0040, 0044, 0054, 0092, 0096, 0111, detecting a hidden node in licensed assisted access (using LTE concurrently in licensed and unlicensed spectrum; allow UE 901 to measure interference that would capture hidden node interference)], comprising: 
configuring resources for hidden node detection measurement [fig. 5A, 5B, 8,  paragraphs 0035, 0056, 0067, 0075, 0092, 0098, 0118, configuring resources for hidden node detection measurement (base station generates control signaling for one or more of its served UEs)]; 
transmitting an indication to a user equipment [fig. 9, paragraphs 0009, 0042, user equipment (e.g., UE 901)] enabling the user equipment to determine, for a subframe in fig. 5B, 8, paragraphs 0099, 0100, 0111, 0120, determining, for a subframe in which resources for the hidden node detection measurement are located (UE determines whether a reference signal available for channel state information measurement is present in a subframe), whether a first serving network element occupies a respective operating channel or not (UE may listen for and detect CUBS transmissions on an unlicensed spectrum that is part of the contention-based shared spectrum)], and in case it is determined that the first serving network element is occupying the operating channel [paragraphs 0091, 0111], to perform the hidden node detection measurement of a hidden node that is not visible to the first serving network element, in the configured resources [fig. 9, paragraphs 0092, 0096, 0111, 0116, performing the hidden node detection measurement of a hidden node that is not visible to the first serving network element, in the configured resources (interference seen by a UE may originate from hidden nodes from other operators; allow UE 901 to measure interference that would capture hidden node interference from hidden WiFi base station 905, not visible to base stations 900, 903, and 904)]; and 
receiving the hidden node detection measurement results from the user equipment [fig. 8, paragraphs 0009, 0070, 0101, receiving the hidden node detection measurement results from the user equipment (UE transmits a measurement report (to its serving base station) based at least in part on the determination that the reference signal is present)].
Chen discloses weights may be added to the interference measurements to provide some intelligence to the interference measurements [paragraph 0083]. Chen does not explicitly discloses wherein the hidden node detection measurement results 
However, Novlan teaches wherein the hidden node detection measurement results comprise information indicating whether the hidden node detection measurement of the hidden node exceeds a given threshold [paragraphs 0079, 0081, 0083, 0095, wherein the hidden node detection measurement results (hidden node detection; interfering cells are detected) comprise information indicating whether the hidden node detection measurement of the hidden node exceeds a given threshold (hidden node transmissions outside of the LBT/CCA threshold)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Chen by including a transmission number that is successive to or not successive to the packet received in advance as taught by Novlan because it would provide the Chen’s method with the enhanced capability of ensuring sufficient and reliable measurement opportunities [Novlan, paragraph 0112].

As per claim 50, Chen discloses the method according to claim 49, 
wherein the indication that the first serving network element occupies the operating channel is that a given subframe or a set of subframes is used for downlink transmission in the licensed assisted access [paragraphs 0090, 0120, wherein the indication that the first serving network element occupies the operating channel is that a given subframe or a set of subframes is used for downlink transmission in the licensed assisted access (interference measurement resource is subject to whether a corresponding subframe is indeed configured as a downlink subframe)].

As per claim 51, Chen discloses the method according to claim 49, 
wherein the indication of first serving network element's channel occupancy is downlink scheduling [fig. 5A, 5B, 8,  paragraphs 0035, 0067, 0092, 0098, 0118, wherein the indication of first serving network element's channel occupancy is downlink scheduling (base station generates control signaling for one or more of its served UEs)], wherein transmission of a downlink control information on a physical downlink control channel indicates that the first serving network element is occupying the operating channel [paragraphs 0056, 0118, wherein transmission of a downlink control information on a physical downlink control channel indicates that the first serving network element is occupying the operating channel (control information may be for the physical downlink control channel (PDCCH))].

As per claim 52, Chen discloses an apparatus for use in a user equipment [fig. 9, paragraphs 0009, 0042, user equipment (e.g., UE 901)], for detecting a hidden node in licensed assisted access [paragraphs 0024, 0040, 0044, 0054, 0092, 0096, 0111, detecting a hidden node in licensed assisted access (using LTE concurrently in licensed and unlicensed spectrum; allow UE 901 to measure interference that would capture hidden node interference)], comprising: 
at least one processor [fig. 4, paragraphs 0012, 0057, 0059, processor (apparatus includes at least one processor and a memory coupled to the processor)], and 
fig. 4, paragraphs 0012, 0059, memory for storing instructions to be executed by the processor (apparatus includes at least one processor and a memory coupled to the processor)], wherein 
the at least one memory and the instructions are configured to, with the at least one processor [fig. 4, paragraphs 0012, 0057, 0059, 0127, memory and the instructions are configured to, with the at least one processor (apparatus includes at least one processor and a memory coupled to the processor)], cause the apparatus at least to: 
determine resources for hidden node detection measurement [fig. 5A, 5B, 8,  paragraphs 0035, 0067, 0092, 0098, 0118, determine resources for hidden node detection measurement (base station generates control signaling for one or more of its served UEs)]; 
determine, for a subframe in which resources for the hidden node detection measurement are located, whether a first serving network element occupies a respective operating channel or not [fig. 5B, 8, paragraphs 0099, 0100, 0111, 0120, determine, for a subframe in which resources for the hidden node detection measurement are located (UE determines whether a reference signal available for channel state information measurement is present in a subframe), whether a first serving network element occupies a respective operating channel or not (UE may listen for and detect CUBS transmissions on an unlicensed spectrum that is part of the contention-based shared spectrum)]; 
in case it is determined that the first serving network element is occupying the operating channel [paragraphs 0091, 0111]: 
fig. 9, paragraphs 0092, 0096, 0111, 0116, performing the hidden node detection measurement of a hidden node that is not visible to the first serving network element, in the determined resources (interference seen by a UE may originate from hidden nodes from other operators; allow UE 901 to measure interference that would capture hidden node interference from hidden WiFi base station 905, not visible to base stations 900, 903, and 904)]; and 
transmit the hidden node detection measurement results to a second serving network element [fig. 8, paragraphs 0009, 0070, 0101, transmit the hidden node detection measurement results to a second serving network element (UE transmits a measurement report (to its serving base station) based at least in part on the determination that the reference signal is present)].
Chen discloses weights may be added to the interference measurements to provide some intelligence to the interference measurements [paragraph 0083]. Chen does not explicitly discloses wherein the hidden node detection measurement results comprise information indicating whether the hidden node detection measurement of the hidden node exceeds a given threshold.
However, Novlan teaches wherein the hidden node detection measurement results comprise information indicating whether the hidden node detection measurement of the hidden node exceeds a given threshold [paragraphs 0079, 0081, 0083, 0095, wherein the hidden node detection measurement results (hidden node detection; interfering cells are detected) comprise information indicating whether the hidden node detection measurement of the hidden node exceeds a given threshold (hidden node transmissions outside of the LBT/CCA threshold)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chen by including a transmission number that is successive to or not successive to the packet received in advance as taught by Novlan because it would provide the Chen’s apparatus with the enhanced capability of ensuring sufficient and reliable measurement opportunities [Novlan, paragraph 0112].

As per claim 53, Chen discloses the apparatus according to claim 52, 
wherein the first serving network element corresponds to a first cell on an unlicensed carrier, and the second serving network element corresponds to a second cell on a licensed carrier [fig. 1, paragraphs 0038, 0040, 0046, 0049, 0111, wherein the first serving network element corresponds to a first cell on an unlicensed carrier, and the second serving network element corresponds to a second cell on a licensed carrier (Each of the base station 105 sites may provide communication coverage for a respective geographic area 110; uses a licensed spectrum and needs to relieve some of the traffic and/or signaling congestion to the unlicensed spectrum)].

As per claim 54, Chen discloses the apparatus according to claim 53, 
wherein the first and the second network element are aggregated using carrier aggregation, and the first cell is a secondary cell, and the second cell is a primary cell [paragraphs 0035, 0044, 0049, 0051, 0111, wherein the first and the second network element are aggregated using carrier aggregation, and the first cell is a secondary cell, and the second cell is a primary cell].

As per claim 55, Chen discloses the apparatus according to claim 52, 
wherein, when the first serving network element is not occupying the channel, hidden node measurements are not performed or reported [paragraph 0103, wherein, when the first serving network element is not occupying the channel, hidden node measurements are not performed or reported (if the reference signals are not available (e.g., if CUBS is not transmitted for a frame), the interference measurement may be omitted)].

As per claim 56, Chen discloses the apparatus according to claim 52, 
wherein the resources are at least one of time and frequency [fig. 9, 11A, 11B, paragraphs 0047, 0048, 0116, resources are at least one of time and frequency].

As per claim 57, Chen discloses the apparatus according to claim 52, 
wherein the resources are channel state information interference measurement resources and are configured via radio resource control signaling [paragraphs 0010, 0061, 0091, 0100, 0117, resources are channel state information interference measurement resources and are configured via radio resource control signaling].

As per claim 58, Chen discloses the apparatus according to claim 52, 
fig. 5A, 5B, 8,  paragraphs 0035, 0067, 0092, 0098, 0118, wherein the first serving network element's channel occupancy is determined based on downlink scheduling (base station generates control signaling for one or more of its served UEs)], wherein reception of a downlink control information on a physical downlink control channel indicates that the serving network element is occupying the operating channel [paragraphs 0056, 0118, wherein reception of a downlink control information on a physical downlink control channel indicates that the serving network element is occupying the operating channel (control information may be for the physical downlink control channel (PDCCH))].

As per claim 59, Chen discloses the apparatus according to claim 52, 
wherein the hidden node detection measurement result provides information indicating the observed interference or channel quality level quantized to preset number of bits [paragraphs 0113, 0122, wherein the hidden node detection measurement result provides information indicating the observed interference or channel quality level quantized to preset number of bits]. 

As per claim 60, Chen discloses the apparatus according to claim 52, 
wherein the hidden node detection measurement result is periodically reported by physical uplink control channel or physical uplink shared channel resources configured by the second serving network element, or is embedded into periodic or aperiodic channel state information reports [paragraphs 0058, 0062, 0083, 0091, wherein the hidden node detection measurement result is periodically reported by physical uplink control channel or physical uplink shared channel resources (PUCCH) configured by the second serving network element, or is embedded into periodic or aperiodic channel state information reports].

As per claim 61,  Chen discloses an apparatus for use in a base station or a network element, for detecting a hidden node in licensed assisted access [paragraphs 0024, 0040, 0044, 0054, 0092, 0096, 0111, detecting a hidden node in licensed assisted access (using LTE concurrently in licensed and unlicensed spectrum; allow UE 901 to measure interference that would capture hidden node interference)], comprising: 
at least one processor [fig. 4, paragraphs 0056, 0059, processor], and 
at least one memory for storing instructions to be executed by the processor [fig. 4, paragraphs 0056, 0059, memory for storing instructions to be executed by the processor], wherein 
the at least one memory and the instructions are configured to, with the at least one processor [fig. 4, paragraphs 0056, 0059, memory and the instructions are configured to, with the at least one processor], cause the apparatus at least to: 
configure resources for hidden node detection measurement [fig. 5A, 5B, 8,  paragraphs 0035, 0056, 0067, 0075, 0092, 0098, 0118, configure resources for hidden node detection measurement (base station generates control signaling for one or more of its served UEs)]; 
transmit an indication to a user equipment [fig. 9, paragraphs 0009, 0042, user equipment (e.g., UE 901)] enabling the user equipment to determine, for a subframe in fig. 5B, 8, paragraphs 0099, 0100, 0111, 0120, determining, for a subframe in which resources for the hidden node detection measurement are located (UE determines whether a reference signal available for channel state information measurement is present in a subframe), whether a first serving network element occupies a respective operating channel or not (UE may listen for and detect CUBS transmissions on an unlicensed spectrum that is part of the contention-based shared spectrum)], and in case it is determined that the first serving network element is occupying the operating channel [paragraphs 0091, 0111], to 
perform the hidden node detection measurement of a hidden node that is not visible to the first serving network element, in the configured resources [fig. 9, paragraphs 0092, 0096, 0111, 0116, performing the hidden node detection measurement of a hidden node that is not visible to the first serving network element, in the configured resources (interference seen by a UE may originate from hidden nodes from other operators; allow UE 901 to measure interference that would capture hidden node interference from hidden WiFi base station 905, not visible to base stations 900, 903, and 904)]; and 
receive the hidden node detection measurement results from the user equipment [fig. 8, paragraphs 0009, 0070, 0101, receiving the hidden node detection measurement results from the user equipment (UE transmits a measurement report (to its serving base station) based at least in part on the determination that the reference signal is present)].
Chen discloses weights may be added to the interference measurements to provide some intelligence to the interference measurements [paragraph 0083]. Chen does not explicitly discloses wherein the hidden node detection measurement results 
However, Novlan teaches wherein the hidden node detection measurement results comprise information indicating whether the hidden node detection measurement of the hidden node exceeds a given threshold [paragraphs 0079, 0081, 0083, 0095, wherein the hidden node detection measurement results (hidden node detection; interfering cells are detected) comprise information indicating whether the hidden node detection measurement of the hidden node exceeds a given threshold (hidden node transmissions outside of the LBT/CCA threshold)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chen by including a transmission number that is successive to or not successive to the packet received in advance as taught by Novlan because it would provide the Chen’s apparatus with the enhanced capability of ensuring sufficient and reliable measurement opportunities [Novlan, paragraph 0112].

As per claim 62,  Chen discloses the apparatus according to claim 61, further comprising 
transmitting, by the base station or the network element, information about the configured resources to the said user equipment [fig. 5B, 8, paragraphs 0099, 0100, 0111, 0120, transmitting, by the base station or the network element, information about the configured resources to the said user equipment]

As per claim 63,  Chen discloses the apparatus according to claim 61, 
wherein the indication that the first serving network element occupies the operating channel is that a given subframe or a set of subframes is used for downlink transmission in the licensed assisted access [paragraphs 0090, 0120, wherein the indication that the first serving network element occupies the operating channel is that a given subframe or a set of subframes is used for downlink transmission in the licensed assisted access (interference measurement resource is subject to whether a corresponding subframe is indeed configured as a downlink subframe)].

As per claim 64,  Chen discloses the apparatus according to claim 61, 
wherein the indication of first serving network element's channel occupancy is downlink scheduling [fig. 5A, 5B, 8,  paragraphs 0035, 0067, 0092, 0098, 0118, wherein the indication of first serving network element's channel occupancy is downlink scheduling (base station generates control signaling for one or more of its served UEs)], wherein transmission of a downlink control information on a physical downlink control channel indicates that the first serving network element is occupying the operating channel [paragraphs 0056, 0118, wherein transmission of a downlink control information on a physical downlink control channel indicates that the first serving network element is occupying the operating channel (control information may be for the physical downlink control channel (PDCCH))].



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JACKIE ZUNIGA ABAD/          Primary Examiner, Art Unit 2469